         Case 1:19-cv-10709-ADB Document 13 Filed 07/29/19 Page 1 of 13



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS
                                 BOSTON DIVISION


                                      )
MICHAEL ORTH, individually and        )
on behalf of similarly situated persons,
                                      )
                                      )
       Plaintiff                      )
                                      )
v.                                    )                Case No. 1:19-cv-10709-ADB
                                      )
J & J & J PIZZA, INC. D/B/A/ DOMINO’S )
PIZZA and CARLOS FERREIRA             )
                                      )
       Defendants                     )
                                      )


      MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
              PLAINTIFF’S FIRST AMENDED COMPLAINT

       Defendants, J & J & J Pizza, Inc. d/b/a Domino’s Pizza and Carlos Ferreira

(“Defendants”), respectfully request that this Court dismiss Plaintiff’s claims under Fed. R. Civ.

P. 12(b)(6) for failure to state a claim upon which relief can be granted. Plaintiff’s First

Amended Complaint for violations of the Fair Labor Standards Act of 1938 (“FLSA”) and the

Massachusetts Minimum Wage Law (the “Complaint”) lacks the necessary factual allegations to

state a violation. Specifically, the Complaint lacks any factual allegations that Plaintiff, a tipped

employee, received less than minimum wage for any workweek after taking into account his

gross hourly pay and tips. Additionally, Plaintiff attempts but fails to show a violation of the

FLSA or Massachusetts Minimum Wage Law through several conclusory allegations and

mischaracterizations of current legal standards, stating that Defendants failed to adequately

reimburse drivers for mileage. Because the Complaint fails to state any claim upon which relief

can be granted, it should be dismissed under Federal Rule of Civil Procedure 12(b)(6).

                                                  1
          Case 1:19-cv-10709-ADB Document 13 Filed 07/29/19 Page 2 of 13



                                       FACTUAL BACKGROUND 1

         Defendants J & J & J Pizza, Inc. d/b/a Domino’s Pizza, a limited liability company, and

Carlos Ferreira own and operate several Domino’s franchise stores. See Complaint at ¶¶ 1, 5, 8.

Plaintiff, Michael Orth, is an individual who was employed with the Defendants as a delivery

driver out of the Fall River store for approximately seven months: June 2017 to March 2018. Id.

at ¶ 7. As a delivery driver, Plaintiff delivered food and other food items on behalf of

Defendants. See id. at ¶¶ 7, 11. During his employment with Defendants, Plaintiff was paid

$7.00 per hour while out on delivery including a tip credit applicable to the time he performed

deliveries. Id. at ¶ 23. Plaintiff, as a delivery driver, was also paid $1.00 per delivery. Id. at ¶ 25.

Plaintiff regularly made three or more deliveries per hour and made four or more deliveries per

hour in the summer months. Id. at ¶ 27.

         At all relevant times, the federal minimum wage was $7.25 per hour and the

Massachusetts minimum wage was $11.00 per hour or $3.75 for service employees/tipped

employees. Id. at ¶ 24.

         Drivers, including the Plaintiff, employed by Defendants use their own vehicles to make

deliveries. Id. at ¶¶ 12, 13. Drivers are required to safely maintain their vehicles and ensure their

vehicles are insured. Id.

                                            LEGAL ARGUMENT

         I.       Standard of Review

         Federal Rule of Civil Procedure 12(b)(6) allows the Defendants to move to dismiss a

complaint for “failure to state a claim upon which relief can be granted.” On a motion to dismiss

based upon Rule 12(b)(6), the Court will dismiss a complaint that fails to allege adequate facts


1
 For the purposes of this Motion to Dismiss only, the facts alleged in the Complaint are accepted as true.
Defendants reserve the right to dispute the facts as set forth in the Complaint.

                                                          2
         Case 1:19-cv-10709-ADB Document 13 Filed 07/29/19 Page 3 of 13



“to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). In reviewing the complaint, the Court can consider documents attached to or fairly

incorporated into the complaint and facts susceptible to judicial notice. Schatz v. Republican

State Leadership Comm., 669 F.3d 50, 55 (1st Cir. 2012).

       Dismissal is appropriate where the complaint fails to allege a “plausible entitlement to

relief.” Rodriguez-Ortiz v. Margo Caribe, Inc., 490 F.3d 92, 95 (1st Cir. 2007) (quoting

Twombly, 550 U.S. at 559). “While a complaint attacked by a Rule 12(b)(6) motion to dismiss

does not need detailed factual allegations, a plaintiff’s obligation to provide the grounds of his

entitle[ment] to relief requires more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.” Twombly, 550 U.S. at 545 (internal quotations and

citations omitted); Schatz, 669 F.3d at 55; cf. Haag v. United States, 736 F.3d 66, 69 (1st Cir.

2013). “[T]he complaint must include ‘factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.’” SEC v. Tambone,

597 F.3d 436, 442 (1st Cir. 2010) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “If the

factual allegations in the complaint are too meager, vague, or conclusory to remove the

possibility of relief from the realm of mere conjecture, the complaint is open to dismissal.” Id.

       “Where a complaint pleads facts that are ‘merely consistent with’ a defendant’s liability,

it ‘stops short of the line between possibility and plausibility of “entitlement to relief.”’” Iqbal,

556 U.S. at 678 (quoting Twombly, 550 U.S. at 557; citation omitted).

       The Complaint set forth by the Plaintiff “stops short” of demonstrating plausible

entitlement to relief as it fails to allege a violation of the FLSA or the Massachusetts Wage Act

and relies on conclusory allegations and misstated legal standards. Therefore, the Complaint fails

to state any claim upon which relief can be granted and should be dismissed under Rule 12(b)(6).



                                                   3
          Case 1:19-cv-10709-ADB Document 13 Filed 07/29/19 Page 4 of 13



        II.      Plaintiff’s Complaint Stops Short of Plausible Entitlement to Relief As It
                 Fails to Allege Sufficient Facts to Support Violations of Minimum Wage
                 Claims under the FLSA or the Massachusetts Minimum Wage Law.

        A.       Minimum Wage under FLSA and Massachusetts Minimum Wage Law

        The Fair Labor Standards Act (“FLSA”), enacted in 1938, is the federal legislation that

establishes the general minimum wage that must be paid to all covered workers. 29 U.S.C.S.

§ 206(a). The FLSA requires employers to pay a prevailing minimum wage and makes failure to

do so unlawful. See 29 U.S.C. §§ 206(a), 215(a)(2). The statute, however, allows for certain

exceptions to the minimum wage rate including the “tip credit,” which stipulates that an

employer may pay a tipped employee a cash wage as low as $2.13 per hour and count the tips

received to make up the difference between the hourly wage paid and the prevailing

hourly minimum wage rate. See id. § 203(m); 29 C.F.R. § 531.59. 2 “A week [i]s the unit of time

that should be used in calculating whether an employee receives the minimum wage.” 29 U.S.C.

§ 206(a). In Massachusetts during the relevant period, the minimum tipped wage was $3.75. See

Complaint at ¶ 24; M.G.L. ch. 151, §7.

        Under the FLSA, “tipped employees” are workers who customarily and regularly receive

more than $30 a month in tips. 29 U.S.C.S. § 203(m), (t). In order to qualify as a “tipped

employee” in Massachusetts, the worker must customarily and regularly receive more than $20 a

month in tips. See M.G.L. ch. 151, §7; 455 C.M.R. 2.02(2).

        B.       Plaintiff Fails to Plead Minimum Wage Violation for tipped employees

        In order to adequately plead a claim under the FLSA and the Massachusetts Wage Act,

Plaintiff must allege (1) Plaintiff was employed by the Defendants; (2) Plaintiff’s work for

2
 The Massachusetts Minimum Wage Law provides a tip-credit provision that essentially parallels the FLSA’s
provision and courts have routinely looked to the FLSA to interpret its Massachusetts counterpart. See M.G.L. ch.
151; Vitali v. Reit Mgmt. & Research, LLC, 88 Mass. App. Ct. 99, 103 (2015) (citing Mullally v. Waste Mgmt. of
Mass., Inc., 452 Mass. 526, 531 (2008), quoting from Swift v. AutoZone, Inc., 441 Mass. 443, 447 (2004)).


                                                         4
          Case 1:19-cv-10709-ADB Document 13 Filed 07/29/19 Page 5 of 13



Defendants involved interstate activity; and, most importantly, (3) Plaintiff “performed work for

which [he was] under-compensated.” Manning v. Bos. Med. Ctr. Corp., 725 F.3d 34, 43 (1st Cir.

2013). Plaintiff has admitted he is a “tipped” employee, see Complaint at ¶ 23, and, therefore, is

required to plead facts plausibly demonstrating that his base pay and tips did not meet or exceed

the statutory minimum wage for a pay period. See 29 U.S.C. §§203(m)(2)(A); 454 C.M.R.

§ 27.03; Vinton v. Tu Moda Spa for Beauty & Wellness, Inc., No. 4:16-cv-11733-DHH, 2017

U.S. Dist. LEXIS 183458, at *10 (D. Mass. Nov. 6, 2017).

         Detrimental to his Complaint, Plaintiff makes no allegation that his base wage and tips

for any week ever fell below the statutory minimum wage. 3 Plaintiff’s Complaint merely sets

forth that Plaintiff’s base wage is $7.00, the federal minimum wage at the relevant times was

$7.25, and the Massachusetts minimum wage at all relevant times was $11.00 or $3.75 for tipped

employees. See Complaint at ¶¶ 23 and 24.

         Rather than pleading that his compensation including tips ever fell below the minimum

wage, Plaintiff attempts to show a violation of the FLSA by setting forth several conclusory

allegations. For instance Plaintiff states, “[b]ecause Defendants paid their drivers a gross hourly

wage at precisely, or at least very close to, the federal minimum wage, and because the delivery

drivers incurred unreimbursed automobile expenses, the delivery drivers ‘kicked back’ to




3
  Additionally, Plaintiff fails to allege a violation of the federal minimum wage even without accounting for tips.
Plaintiff admits that he makes $7.00 per hour, that he is paid $1.00 per delivery and regularly makes three deliveries
per hour. See Complaint at ¶¶ 23, 25. Therefore, Plaintiff alleges that, even without taking into account his tips, he
is compensated at $10.00 per hour ($7.00 + ($1.00 x 3 deliveries)). Plaintiff alleges that his net wages are decreased
by at least $1.215 per hour because of vehicle expenses, therefore alleging that he was compensated approximately
$8.78 an hour. See id. at ¶ 27. Further, Plaintiff alleges that in summer months he makes 4 or more deliveries;
therefore, he was compensated at $11.00+ per hour ($7.00 + ($1.00 x 4 deliveries)). Therefore, he alleges that he
was compensated approximately $9.79 per hour. Using Plaintiff’s reasoning, he does not allege that he made less
than the federal minimum wage at $7.25 for any given hour. This is certainly dispositive of the federal minimum
wage claim and, especially after accounting for discovery relating to tips, this is highly likely to dispose of
Plaintiff’s state claim at summary judgment.


                                                          5
          Case 1:19-cv-10709-ADB Document 13 Filed 07/29/19 Page 6 of 13



Defendants an amount sufficient to cause minimum wage violations.” Id. at ¶ 30. 4 Additionally,

Plaintiff states that “Defendants use a flawed method to determine reimbursement rates that

provides such an unreasonably low rate – beneath any reasonable approximation of the expenses

that drivers incur – that the drivers’ unreimbursed expenses cause their wages to fall below the

federal minimum wage during sole or all workweeks.” Id. at ¶ 1. Nowhere in these conclusory

allegations, or in any other allegation of the Complaint, does Plaintiff allege that his own or other

drivers’ compensation, when accounting for base wage and tips received, ever fell below the

minimum wage requirement.

         In an attempt to remedy this deficiency, Plaintiff states:

         And, tips paid to Plaintiff and Defendants’ other delivery drivers do not offset their
         minimum wage violations. 29 C.F. R. §531.60 (“[a]ny tips received by the employee in
         excess of the tip credit need not be included in the regular rate. Such tips are not
         payments made by the employer to the employee as remuneration for employment
         within the meaning of the Act.” Id. (emphasis added)).

         Id. at ¶ 30. However, Plaintiff still fails to allege a violation. Even assuming that this

provision 5 is applicable, he states that “any tips received by the employee in excess of the tip

credit need not be included…” Id. (emphasis added.) Plaintiff does not allege any facts

suggesting that Defendants are not allowed to claim a tip credit, and when accounting for a tip

credit the drivers are compensated at minimum wage. Considering Plaintiff’s allegation that

drivers perform three deliveries per hour and are reimbursed $1.00 per delivery, drivers therefore

receive at least $3.00 more than the minimum wage per hour. The allegation that drivers are




4
  In referring to kick-backs, Plaintiff’s pleading attempts to show a violation of the FLSA through the language of
29 C.F.R. § 531.35, which states that “the wage requirements of [the FLSA] will not be met where the employee
‘kicks-back’ directly or indirectly to the employer . . . the whole or part of the wage delivered to the employee.” A
kickback occurs when the cost to the employee of tools specifically required for the performance of the employee’s
work “cuts into the minimum or overtime wages required to be paid him under [the FLSA].” Id.
5
  29 C.F.R. §531.60 addresses overtime payments. Plaintiffs have made no claims relating to overtime.

                                                          6
          Case 1:19-cv-10709-ADB Document 13 Filed 07/29/19 Page 7 of 13



incurring costs of at least $1.215 confirms that drivers are making over the minimum wage each

hour. Therefore, Plaintiff has failed to allege a violation.

        Furthermore, Plaintiff has failed to plead facts to suggest that at any time Defendants

were required to pay Plaintiff the “non-tipped” minimum wage; there are no allegations that

during his employment he performed any job duties where he did not receive a tip that would

require Defendants to pay non-tipped minimum wage. 6 Accordingly, Plaintiff’s Complaint fails

to allege a violation of the FLSA or the Massachusetts Minimum Wage Law and therefore, his

claims must be dismissed.

             a. Plaintiff fails to allege facts demonstrating Defendants failed to reasonably
                approximate Plaintiff’s actual expenses.

        Setting aside the fact that Plaintiff’s Complaint should be dismissed for failure to state a

violation, Plaintiff’s allegations relating to Defendants’ reasonable approximation of expenses

only amount to conclusory statements that stop short of a plausible claim upon which relief can

be granted. First and foremost, nowhere in the Complaint does Plaintiff allege any specific,

actual expenses of his own. Rather, Plaintiff sets forth conclusory allegations that Plaintiff and

other drivers generally “incur costs for gasoline, vehicle parts and fluids, repair and maintenance

services, insurance, depreciation, and other expenses.” See Complaint at ¶ 13. If Plaintiff does

not know and cannot articulate his actual expenses (something within his exclusive control and

calculation), he cannot establish that Defendants did not reasonably approximate them.

Furthermore, if Plaintiff is unable to calculate his actual expenses, he cannot support that his rate

ever dropped below the minimum wage.




6
  “Where an employee is engaged in two jobs, where one is tipped and the other is not, an employer may only utilize
the “tip credit” to make up the minimum wage requirement for work performed in the tipped occupation.” Lewis v.
JK & T Wings, Inc., 245 F. Supp. 3d 303, 306 (D. Mass. 2017); 29 C.F.R. § 531.56(e).

                                                        7
         Case 1:19-cv-10709-ADB Document 13 Filed 07/29/19 Page 8 of 13



           b. Plaintiff’s suggested calculations do not support his conclusory allegations
              and fail to use the proper standards, and are, therefore, inherently flawed.

       It is well established that employers are not required to provide drivers with the IRS

mileage rate but rather can calculate their own reasonable approximation, which is exactly what

Defendants did here. See 29 C.F.R. § 778.217; Perrin v. Papa John's Int’l, Inc., 114 F. Supp. 3d

707, 721 (E.D. Mo. 2015) (“The Court has reviewed the non-binding authority cited by Plaintiffs

and finds that, at most, they suggest that the IRS standard business mileage rate may be a

reasonable approximation of employee vehicle expenses. These authorities do not suggest that

the IRS rate is the only reasonable approximation of such expenses.”); Sullivan v. PJ United,

Inc., 362 F. Supp. 3d 1139, 1154-55 (N.D. Ala. 2018) (Defendants only have to pay [Plaintiff]

the minimum wage after deducting actual expenses and including reimbursements—not the IRS

standard business mileage rate.)

       Plaintiff admits that he and other drivers are reimbursed per delivery, see Complaint at

¶ 25; however, he fails to sufficiently allege that Defendants’ current mileage reimbursement

scheme, providing a payment per delivery, is not a reasonable approximation. Instead, Plaintiff

attempts to suggest standards that are not required by law and relies on misinformed calculations.

       Overall, Plaintiff alleges, through several conclusory and contradictory statements, that

Defendants failed to reasonably approximate drivers’ expenses. For example, Plaintiff states,

“[t]he result of Defendants’ companywide delivery driver reimbursement policy is a

reimbursement of much less than a reasonable approximation of its drivers’ automobile

expenses,” id. at ¶ 15; “Defendants’ reimbursement policy does not reimburse delivery drivers

for even their ongoing out-of-pocket expenses, much less other costs they incur to own and

operate their vehicle,” id. at ¶ 18; and “Defendants fail to reasonably approximate the amount of




                                                8
           Case 1:19-cv-10709-ADB Document 13 Filed 07/29/19 Page 9 of 13



their drivers’ automobile expenses to such an extent that their drivers’ net wages are diminished

beneath the federal minimum wage.” Id. at ¶ 20.

         Additionally, Plaintiff contradicts himself on several occasions relating to reasonable

approximation. First, despite the fact that the IRS reimbursement rate is constrained to mileage

and not vehicle expenses, see 29 C.F.R. § 778.217, Plaintiff suggests in his Complaint that he

should receive the mileage reimbursement rate set forth by the IRS 7 for his actual expenses. See

Complaint at ¶¶ 14, 15, 16. Second, Plaintiff immediately contradicts this unsupported allegation

by stating that “the driving conditions associated with the pizza delivery business cause even

more frequent maintenance costs, higher costs… and more rapid depreciation” than provided for

by the IRS mileage rate. Id. at ¶17.

         Additionally, Plaintiff has suggested that Defendants “utilized a per-delivery

reimbursement system that is statutorily impermissible”, Id. at ¶ 31, and states that because

Defendants have not strictly followed the DOL Handbook provision, they therefore failed to

comply with the FLSA. Id at ¶¶18, 19.However, while the DOL Handbook may be persuasive, it

certainly is not binding, see Newman v. Advanced Tech. Innovation Corp., 749 F.3d 33, 37 (1st

Cir. 2014) and the standard for employers, as stated above and clearly articulated in 29 C.F.R.

§778.217, is that employers are to reasonably approximate drivers’ expenses. Plaintiff attempts

to suggest that Defendants are constrained to the DOL Handbook’s suggestion; however, the

DOL Handbook merely sets forth one type of reasonable approximation, not the only type of

reasonable approximation. See Perrin v. Papa John's Int’l, Inc., 114 F. Supp. 3d 707, 713 (E.D.

Mo. 2015).


7
 Additionally, as compared to his first Complaint, Plaintiff sets forth an increased IRS business mileage rate range
as $.535 and $.58. See Id. at ¶ 15. Plaintiff then states that the IRS business mileage rate is $.56 to $.535. See Id. at ¶
26. Despite the fact that Plaintiff contradicts himself on what the IRS range actually was at the time, Plaintiff does
not seem to use the increased rate range in his calculations.

                                                             9
        Case 1:19-cv-10709-ADB Document 13 Filed 07/29/19 Page 10 of 13



       Furthermore, Plaintiff’s suggested calculations do not sufficiently allege a violation.

Plaintiff sets forth calculations alleging that vehicle expenses “every hour on the job decreased

Plaintiff’s net wages by over a dollar ($.405 x 3 deliveries = $1.215).” See id. at ¶ 27. He also

states that “the delivery drivers kicked back to Defendants an amount sufficient to cause

minimum wage violations.” See id. at ¶ 30. This reasoning certainly “stops short of the line

between possibility and plausibility of ‘entitlement to relief.’” Iqbal, 556 U.S. at 678 (quoting

Twombly, 550 U.S. at 557; citation omitted). Plaintiff has failed to allege, likely because he

cannot truthfully so allege, that deducting $1.215 from his wages, which include tips and

delivery fees, causes his wages to fall lower than the minimum wage.

       Overall, the Complaint stops short of stating a violation by suggesting that Defendants

did not reasonably approximate the drivers’ actual expenses.

       III.    Plaintiff Has Failed to Allege a Plausible Claim that Defendants Willfully
               Violated the FLSA.

       Plaintiff has failed to sufficiently allege a plausible claim that Defendants willfully

violated the FLSA. While it is true some courts have allowed for a more general pleading of

willfulness because of the fact intensiveness of willfulness, Plaintiff has provided little to no

evidence to support a claim of willfulness. See generally Gonpo v. Sonam’s Stonewalls & Art

LLC, Civil Action No. 16-40138-MGM, 2018 U.S. Dist. LEXIS 60333, at *27 (D. Mass. Apr. 9,

2018) (Court found pleading sufficient in relation to willfulness where Plaintiff “alleged, among

other things, that Defendants failed to keep full and accurate records of hours worked,

underreported his hours on pay slips, sometimes paid wages in cash, and consistently failed to

pay overtime wages.”); Landry v. Time Warner Cable, Inc., 2017 DNH 151 (2017) (Court stated

that Plaintiff’s pleading alleging willfulness survived the motion to dismiss “barely” where it

alleged the defendant was a consumer reporting agency, provided Plaintiff’s employer with a

                                                 10
        Case 1:19-cv-10709-ADB Document 13 Filed 07/29/19 Page 11 of 13



consumer report that was in violation of the law, had previously provided others with reports that

were in violation of the law and stated that the inference of willfulness arises from these events.)

       Plaintiff’s allegations relating to willful violation again fall short of stating a claim for

relief. Plaintiff first alleges that “Defendants are knowledgeable of the FLSA, as evidenced by

the fact that they knowingly and intentionally attempted to take advantage of the FLSA’s tip

credit provisions.” Id. at 31. This allegation does not provide a basis for finding that Defendants

willfully violated the FLSA, but rather alleges that Defendants are knowledgeable of the FLSA

and used a tip credit, neither of which is a violation. Further, Plaintiff alleges that “Defendants

utilized a per-delivery reimbursement system that is statutorily impermissible. In addition to this

recklessness, Defendants’ reimbursement rate provided to drivers were several multipliers below

rates proscribed by industry standards, the IRS, AAA and the rates used utilized by Defendants’

executives, like Carlos Ferreira.” Id. As discussed above, these allegations are completely

unsupported and conclusory. First, the allegation that Defendants utilized a per-delivery system

that is statutorily impermissible is unfounded. See supra II (b). Moreover, the Plaintiff again

attempts to rely on nonbinding industry standards, ignoring the fact that employers are able to

reasonably approximate their own reimbursements. Therefore, Plaintiff has not alleged

Defendants knew that their reasonable approximation caused minimum wage violation, but in

any event Plaintiff’s conclusory statement could not sufficiently support an allegation that

Defendants knew of an alleged violation.

                                          CONCLUSION

       Plaintiff’s abundant conclusory statements and reliance on improper legal standards fail

to support his allegations. The Complaint lacks allegations that Defendants violated the FLSA or

the Minimum Wage Law, and therefore, fails to state a claim against Defendants upon which



                                                  11
        Case 1:19-cv-10709-ADB Document 13 Filed 07/29/19 Page 12 of 13



relief can be granted. Plaintiff’s attempt to imply a violation by suggesting that Defendants failed

to reasonably approximate expenses, while also incorrectly asserting that the DOL Handbook

provides the only standard for employers, also falls short of demonstrating entitlement to relief.

As such, Defendants request that this Honorable Court grant their 12(b)(6) Motion to Dismiss.

                                                             Respectfully submitted,


                                                                /s/ Eric R. LeBlanc
                                                             Eric R. LeBlanc BBO # 666786
                                                             Lauren B. Haskins BBO #696678
                                                             Bennett & Belfort, P.C.
                                                             24 Thorndike Street, Suite 300
                                                             Cambridge, MA 02141
                                                             Tel: 617.577.8800
                                                             Fax: 617. 577.8811
                                                             eleblanc@bennettandbelfort.com
                                                             lhaskins@bennettandbelfort.com

                                                             Attorneys for Defendants, J & J & J
                                                             Pizza, Inc., D/B/A Domino’s Pizza,
                                                             and Carlos Ferreira

Dated: July 29, 2019




                                                12
        Case 1:19-cv-10709-ADB Document 13 Filed 07/29/19 Page 13 of 13




 CERTIFICATE OF COMPLIANCE WITH FED. R. CIV. P. 37(a)(1) AND L.R. 7.1(a)(2)

        I hereby certify that Defendants’ counsel attempted to confer in good faith with counsel
for Plaintiffs by email on July 26, 2019 to narrow the issues raised herein. However, Defendants’
counsel did not receive a response prior to filing this Memorandum in support of the Motion to
Dismiss.


                                                                /s/ Eric R. LeBlanc
                                                              Eric R. LeBlanc


                                 CERTIFICATE OF SERVICE

        I hereby certify that a true copy of the foregoing document filed through the ECF system
will be sent electronically to the registered participants as identified on the Notice of Electronic
Filing (NEF) and paper copies will be sent to those indicated as non-registered participants on
this 29th day of July 2019.




                                                               /s/ Eric R. LeBlanc
                                                              Eric R. LeBlanc




                                                 13
